                In the United States Court of Federal Claims
                                           No. 21-1058

                                       (Filed: July 8, 2021)

                                              )
 SYMPLICITY CORPORATION,                      )
                                              )
                        Plaintiff,            )
                                              )
           v.                                 )
                                              )
 UNITED STATES,                               )
                                              )
                        Defendant.            )
                                              )
                                              )

                                             ORDER

        Pending before the court is plaintiff’s unopposed motion for voluntary dismissal, filed
July 7, 2021. See ECF No. 10.

       Plaintiff’s motion is GRANTED, and the case shall be DISMISSED without prejudice
pursuant to Rule 41(a)(2) of the Rules of the Court of Federal Claims. 1 The clerk will enter
judgment in accordance with this disposition.

       No costs.

       It is so ORDERED.

                                             s/ Charles F. Lettow
                                             Charles F. Lettow
                                             Senior Judge




       1
           The government’s motion to dismiss is DENIED as moot.
